Opinion by
Mb. Justice Bbown,
Seven reasons were assigned by the respondent in the court below in support of its motion to dismiss complainant’s bill for want of jurisdiction; but upon which one of them the learned judge relied in summarily disposing of the case we are not informed. He may have relied upon all; but no one of them was good, and the decree ought not to have been made. The cáse, as presented by the pleadings, was one for a hearing and final decree thereafter, and not for dismissal of the bill on answer and replication.
This is not a bill for the recovery of possession of land, or to settle title. Under a lease of no doubtful terms, the complainant was in actual possession of the land, for the purpose *392of exercising its rights, as alleged in the tenth paragraph of its bill, which is not denied in the answer of the respondent, and the prayer is, that the latter be enjoined from the commission of a continuing trespass and the perpetration of wrongs alleged to be irreparable. The title of the .complainant, as shown in the bill, was complete and exclusive for a term of years in the land, for the purpose of drilling and operating for oil and gas, and, as therein set forth, it is not denied in the answer. The matters set up by the respondent are not in denial of the material averments of the bill, but rather in avoidance of them. The legal rights of the complainant under the lease are clear, and, as it has not been denied as set forth in the bill, there are no rights under it which must first be determined at law. The issue raised by the answer is one simply of trespass upon rights. In the printed argument the unchallenged statement is made that, on the argument in the court below of the motion to dismiss the bill, the learned judge intimated that the answer must be taken as true. A replication had been filed to it, and, while it might properly have been regarded as true for the purpose of a motion to dissolve the preliminary injunction, the respondent was put to proof of its averments, if they were sufficient to drive the complainant out of court. The damages sought to be prevented cannot be measured by ordinary standards, and the wrong complained of, if not arrested,-will be of a continuing character. In such a case equity will intervene: Pennsylvania Lead Company’s Appeal, 96 Pa. 116. At this time nothing more need be said than that the decree of the court below dismissing the bill is reversed, and the same is reinstated, with a procedendo, the appellee to pay the costs of this appeal.